 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local 744 and Williams Crane ServiceInternational Union of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, Local 17 andWilliams Crane Service. Cases 8-CD-342 and 8-CD-341September 20, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Williams Crane Service, hereincalled the Employer, alleging that the InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO, Local744, herein called the Boilermakers, and the Interna-tional Union of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, Local 17, herein called theIron Workers, and collectively called the Unions,had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to the employees represented by them ratherthan to the Employer's own employees.Pursuant to notice, a hearing was held beforeHearing Officer Charles Z. Adamson on June 20 and21, 1977. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, a Maryland corporation with its principalplace of business in Baltimore, Maryland, is engagedin the business of renting cranes and erecting andI The record revealed that on Aprl 5, 1977, extensive damage was doneto the Employer's equipment including the firebombing of one of its cranes.2 Respondents' representatives, while denying that their memberspicketed prior to April 5, 1977, admitted that the members of their232 NLRB No. 16dismantling production equipment and machinery.During the past year, the Employer shipped goodsvalued in excess of $50,000 from its Ohio jobsitedirectly to points outside the State of Ohio. Theparties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theBoilermakers and the Iron Workers are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer began the work in dispute ofdismantling a concrete storage plant on March 23,1977. The Employer assigned this work to theunrepresented employees employed by it.On March 30, 1977, Lawrence McManamon,president of the Boilermakers, visited the jobsite andthreatened to close the job down with a picket line ifthe Employer did not use boilermakers on the job.The Employer advised McManamon that it had nounion members working on the job and intended tocomplete the job with its employees. On March 31,1977, Thomas Palumbo, the business representativefor the Iron Workers, visited the jobsite, demandedthe work for his union members, and threatened toblow the Employer out of Cleveland if it continuedto conduct the job on a nonunion basis. On April 1,1977, pickets arrived at the jobsite. These incidentsprompted the Employer to file 8(b)(4)(D) chargeswith the Cleveland Regional Office. On April 5, 1977,after several occurences of mass picketing andviolence I at the jobsite, the Employer went into theCommon Pleas Court of Cuyahoga County, Ohio,seeking an injunction to limit the picketing. At thatproceeding, an injunction was issued which con-tained an agreement that the Boilermakers and IronWorkers would limit their picketing to three picketsat each of the Employer's two front gates and twopickets at the back gate and the Employer woulddrop the 8(b)(4)(D) charges against the Respondentswhich were pending. The Employer withdrew thosecharges. Thereafter, the picketing continued2inaccordance with the restricted terms of the injunctionrespective unions participated in picketing at the jobsite after April 5, 1977,in accordance with the injunction, for the purpose of informing people in thearea that the job was nonunion. The pickets carried signs which stated"Unfair to Boilermakers 744," but made no reference to the Iron Workers.164 BOILERMAKERS, LOCAL 744until the job was completed on April 19, 1977, atwhich time the Employer removed all its employeesand equipment and returned to Baltimore, Mary-land. Upon returning to Baltimore, the Employerfiled the instant charges against the Boilermakersand Iron Workers alleging violations of Section8(b)(4)(D) based on the above incidents and workdispute.B. The Work in DisputeThe work in dispute involves the dismantling of aconcrete storage plant at 4401 West 130th Street,Cleveland, Ohio.C. The Contentions of the PartiesThe Boilermakers and Iron Workers contend thatthe disputed work, which their members performtogether as a team, falls within their jurisdictionbased on area practice, skill, and training, and on thefact that they have previously been awarded thiswork in decisions handed down by the NationalJoint Board for the Settlement of Disputes. Theyfurther contend that: (1) there is insufficient evidenceto establish reasonable cause to believe that Section8(b)(4)(D) has been violated and (2) the parties haveagreed upon a method for the voluntary settlement ofthe dispute, relying on the Employer's agreement towithdraw the prior charges at the earlier state courtproceeding for injunctive relief.3The Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that there exists no voluntary method ofsettling the dispute inasmuch as its agreement in thestate court to withdraw its earlier 8(b)(4)(D) chargesis irrelevant to the proceeding now before the Board.The Employer also contends that the work should beassigned to the unrepresented employees employedby it on the basis of job assignment, preference, pastpractice, and the factors of skill, training, efficiency,and economy of operations.D. Applicability of the StatuteWith respect to (1) above, according to thetestimony of Howard Williams, president of theWilliams Crane Service, Lawrence McManamon,president of the Boilermakers, approached WilliamsRespondents' representatives were forbidden by the terms of the injunctionfrom participating in the picketing, but continued to remain in close vicinityof the jobsite in order to direct and organize the pickets.3 Neither the Boilerworkers nor the Iron Workers contends that thedispute in question is moot because the job is finished, and this issue was notlitigated at the hearing. Furthermore, we note that the Employer performsthe kind of work here in dispute throughout the country, and there isnothing to indicate that such a dispute will not arise in the future if theEmployer again obtains similar work in the jurisdictional area of these twolabor organizations. See, e.g., Local 581, International Brotherhood ofat the jobsite on or about March 30, 1977, and, asnoted above, threatened to close the job down with apicket line if Williams did not use members of theBoilermakers on the job. According to the testimonyof Sal Scavone, the Employer's project supervisor, onthe following day Thomas Palumbo, a representativeof the Iron Workers, visited the jobsite and threat-ened to blow the Employer out of Cleveland if hecontinued to operate nonunion. As discussed, supra,the Unions organized the picketing which beganApril 1 and continued through April 19, 1977, whenthe job was completed. Both McManamon andPalumbo admit demanding the work for members oftheir respective unions, but deny making the threatsattributed to them in furtherance of their demands.4With respect to the testimonial conflict as towhether any threats were made, in a proceedingunder Section 10(k) of the Act the Board is requiredonly to find that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated beforeproceeding to make a determination of the disputeout of which the alleged unfair labor practice hasarisen. In doing so, we need not conclusively resolveconflicts in testimony.5On the basis of the entirerecord, and as the picketing was admitted, weconclude that there is reasonable cause to believethat both the Boilermakers and the Iron Workersviolated Section 8(b)(4)(D) of the Act by makingthreats and engaging in picketing with an object offorcing the Employer to assign the work in dispute toemployees represented by them.6With respect to (2) above, we find no merit in theUnions' claim that there has been or exists avoluntary settlement of the dispute. The courtagreement between the parties leading to withdrawalof the prior charges filed under this Act, arising outof the same events, did not constitute an agreementor method to resolve the dispute within the meaningof Section 10(k) of the Act. At best it represented aquid pro quo between the parties allowing theEmployer and his employees to proceed with thework with a minimum amount of interference fromthe Unions while permitting the latter to continuepicketing in furtherance of their objectives withoutthe threat of further and complete injunctive reliefbeing obtained under Section 10(1) of the Act. In anyevent, the agreement did not and could not settle thequestion as to which group of employees the work inElectrical Workers, A FL-CIO (National Telephone and Signal Corporation).223 NLRB 538, 539 (1976). Accordingly, for all the above reasons, we shallnot treat this dispute as moot.4 As for the picketing that followed these demands. the Unions contendthat it was "informational" in nature.I International Brotherhood of Electrical Workers, Local Union 103 ofGreater Boston (Maki Electric, Inc.), 227 NLRB 59 (1977).6 Even if no threats were made, the picketing that commenced the dayafter the last demand for the work provides a firm basis for our finding ofreasonable cause to believe that Sec. 8(bX4XD) has been violated.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute should be awarded. To that question theagreement was wholly irrelevant. Thus, we find thatthere was, and is, no voluntary method of settlementbetween the parties which binds all of them to adetermination of the work in dispute or a procedureby which the dispute may be resolved.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.7The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.8The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer has no contracts with any labororganizations and has always conducted its businesson a nonunion basis. Neither the Boilermakers northe Iron Workers has any collective-bargainingagreement with the Employer. Therefore, this factorhas no bearing on our determination of the dispute.2. Employer and area practiceThe Employer introduced evidence through itsproject supervisor which establishes that since 1963 ithas used its own employees, hired at its Baltimoreplace of business, to perform the kind of work here indispute on this job and similar jobs throughout thecountry. It has not used employees represented bythe Boilermakers or the Iron Workers for the work.Thus, the Employer's practice favors an award of thedisputed work to the unrepresented employeesemployed by it. On the other hand, the Boilermakersand the Iron Workers perform the same work forother employers in the Cleveland area and take theposition that since the job was being run in theirgeographical jurisdiction the work should be award-ed to their respective members. Thus, the factor ofarea practice seems to favor the award of the work toemployees represented by the Boilermakers and theIron Workers.Employer and area practice, therefore, appear toneutralize each other and thus we do not rely onthese factors in awarding the work.7 N.L.R.B. v. Radio d Television Broadcast Engineers Union, Local 1212.International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting System], 364 U.S. 573 (1961).Internalional Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).3. Relative skillsBoth the unrepresented employees and the employ-ees represented by the Boilermakers and the IronWorkers possess the ability to do the work in dispute.Therefore, this factor favors neither group of employ-ees.4. Economy and efficiency of operationThe unrepresented employees hired by the Em-ployer perform work for the Employer other thanthat in dispute, such as operating cranes, drivingtrucks, burning, welding, and assembling structures.As a result, their versatility permits the Employer toperform both the disputed and other work tasks withone work force. There is no evidence, on the otherhand, that employees represented by the Boilermak-ers and the Iron Workers could perform work otherthan that in dispute. Thus, if the work were assignedto these employees the Employer would be requiredto hire two work complements, one to do thedisputed work and a second to perform the otherwork described above. The contrast in economy andefficiency achieved by awarding the work to theEmployer's own unrepresented employees is there-fore substantial.We therefore find that this factor favors the awardof the disputed work to the unrepresented employeesemployed by the Employer.5. Employer's job assignment and preferenceThe Employer assigned the complete job to its ownemployees when it arrived at the jobsite on or aboutMarch 21 and advised both Unions to this effectwhen they claimed the work within the followingweek. The Employer continues to prefer that thework be assigned to the unrepresented employeesemployed by it. Thus, this factor favors the award ofthe disputed work to the unrepresented employeesemployed by the Employer.6. Joint Board determinationsAccording to the Boilermakers president, Law-rence McManamon, his union has previously submit-ted a dispute such as this to the National Joint Boardfor the Settlement of Disputes and, in the decisionthat followed, this type of work was awarded to theBoilermakers and the Iron Workers.9That decision,however, was not binding on the Employer whichwas not a party thereto. Nevertheless, since thedecision awards the work to boilermakers and9 McManamon also made it clear that ironworkers and boilermakerstraditionally work together onjobs of this type.166 BOILERMAKERS, LOCAL 744ironworkers, this factor favors the award of thedisputed work to such employees. However, it isoutweighed by the factors described above whichfavor an award to the unrepresented employeesemployed by the Employer.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the unrepresented employees em-ployed by the Employer are entitled to perform thework in dispute. We reach this conclusion relying onthe Employer's preference and assignment andeconomy and efficiency of operations, all of whichfavor an award of the disputed work to theunrepresented employees employed by Williams. Thepresent determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute.I. Employees of Williams Crane Service, who areunrepresented, are entitled to perform the work ofdismantling a concrete storage plant at 4401 W. 30thStreet, Cleveland, Ohio. International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, Local 744, andInternational Union of Bridge, Structrual and Orna-mental Iron Workers, AFL-CIO, Local 17, are notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Williams Crane Serviceto assign the disputed work to employees representedby those labor organizations.2. Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-erhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, Local 744,and International Union of Bridge, Structrual andOrnamental Iron Workers, AFL-CIO, Local 17,shall each notify the Regional Director for Region 8,in writing, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the abovedetermination.167